Citation Nr: 9911557	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  96-35 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
disease of the legs, secondary to service-connected bilateral 
foot and nail trench foot.

2.  Entitlement to an evaluation in excess of 30 percent for 
left foot and nail trench foot.

3.  Entitlement to an evaluation in excess of 30 percent for 
right foot and nail trench foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from July 1942 to August 1945.  
The veteran was a prisoner of war (POW) of Germany from 
January 1944 to April 1945, interned in Italy, Austria and 
Germany.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1996 rating decision from the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for peripheral vascular 
disease of the legs and continued a 10 percent evaluation for 
bilateral trench foot.  

By rating decision in March 1998, the RO increased the 
veteran's evaluation for bilateral trench foot to 30 percent 
effective December 1995 to January 1998.  Beginning in 
January 1998, the veteran's trench foot was evaluated as 30 
percent disabling for each foot.

The veteran's claims for increased evaluations for right and 
left trench foot are addressed in the remand portion of this 
decision.  


FINDING OF FACT

Peripheral vascular disease is not causally related to 
service-connected bilateral foot and nail trench foot.  


CONCLUSION OF LAW

Peripheral vascular disease is not proximately due to or the 
result of service-connected bilateral foot and nail trench 
foot.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §; 3.310 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran filed an initial claim for service connection for 
trench foot in September 1945.  By letter received in June 
1963, the veteran stated that while a POW, he was forced to 
march 600 miles in below zero weather.  He reported that 
since that time he had trouble with his feet including a 
fungus that rotted the toenail.  Following a VA examination 
in February 1967, the RO granted service connection for mild 
residuals of trench foot with onychomycosis of the right 
great toenail, with an evaluation of 10 percent.  The VA 
examiner in February 1967 noted several round scars of recent 
ruptured blood blebs on both feet and that on frequent 
occasions, the veteran developed a red, spotty eruption on 
the legs and thighs.  

In March 1984, the veteran completed a Former POW Medical 
History form.  The veteran reported that during captivity he 
suffered from frostbite and immersion foot or hand, and 
indicated that he experienced forced marches.  He reported 
experiencing, inter alia, swelling of the legs and/or feet, 
aches or pains in the muscles and/or joints, numbness or 
weakness in the arms, legs, fingers, or feet, skin rashes, 
and dry scaly skin.  

The veteran was hospitalized at a VA hospital in May 1984 
with a diagnosis of aorto-iliac occlusive disease.  The VA 
physician indicated that the veteran had hip and thigh 
claudication and right iliac occlusion at the aortic 
bifurcation and severe bifurcation disease.  

A VA POW examination was conducted in December 1984.  The 
examiner noted a history of "occlusion" in 1952 with no 
further cardiovascular work up, and no history of edema, 
claudication, or thrombophlebitis.  The examiner indicated a 
sensory change in the legs on neurologic examination.  The 
examiner reported that the veteran was hospitalized in April 
1984 for severe peripheral vascular disease and claudication.  
The examiner indicated that the aortoiliac bypass was not a 
result of the veteran's POW experiences.  

The record contains hospitalization records from Montrose 
Memorial Hospital (hereinafter "Montrose") dated in 
September 1993.  The veteran underwent a thrombectomy for 
reocclusion of aorto-femoral popliteal bypass grafts.  

The veteran was hospitalized at Montrose in September 1995 
with a diagnosis of thrombosis of the left lower extremity.  
The physician, K.M.J., M.D., indicated a longstanding history 
of peripheral vascular disease.  The veteran presented with a 
subacute occlusion of his vascular prostheses.  Dr. K.M.J. 
noted that the veteran was treated in September 1993 with an 
occlusion of the left leg.  At that time, the veteran 
presented with a pale, painful, cold left lower extremity.  

By letter dated in October 1995, the veteran's spouse 
indicated that the veteran had surgery on his legs, three 
years previously at Montrose.  She stated that the veteran 
had again developed this condition in his legs, three weeks 
previously and had been treated at Montrose.  She further 
stated that the veteran's doctors told him that most of his 
problem was a direct result of being a POW.  

By letter, also dated in October 1995, the veteran's daughter 
stated that the veteran had surgery for a blocked artery in 
his leg three years earlier and again in September 1995.  The 
veteran's daughter also stated that his doctors had informed 
him that his health problems were a direct result of being a 
POW for 18 months.  

By letter dated in November 1995, Dr. K.M.J. indicated that 
he had seen the veteran on several occasions with acute 
vascular occlusions and limb threatening ischemia, for which 
the veteran underwent several operative procedures.  

In December 1995, the veteran filed a claim for service 
connection for peripheral vascular disease as a result of his 
service connected frozen feet.  He reported treatment at the 
VA Medical Center (MC) and Montrose.  

The record contains the assessment narrative of a VA 
physician, dated in December 1995.  The physician noted a 
history of frozen feet and indicated that the veteran had 
required vascular surgery to his lower extremity to preserve 
his feet.  The physician indicated that the veteran's 
previous frostbite, might contribute to some microvascular 
problems of the feet, but the surgical bypass for blood flow 
preservation to the leg represented atherosclerosis at the 
macrovascular level due to smoking.  The physician further 
indicated that the veteran's peripheral vascular disease may 
have a small component of frostbite, but the overwhelming 
majority of the cause was the veteran's smoking.  

A VA general medical examination was conducted in March 1996.  
The veteran reported a history of frozen feet during 
internment in a POW camp for 16 months.  The examiner noted a 
history of cigarette smoking for 60 years.  The veteran 
currently reported smoking 1/2 pack of cigarettes per day.  The 
examiner indicated that "because of this" the veteran had 
problems with his legs and had undergone a number of surgical 
procedures to improve the vascular supply in his legs.  The 
examiner recorded impressions of severe peripheral vascular 
disease of the legs, left greater than right, status post 
multiple arterial occlusive surgeries, tinea unguium of all 
toes, tobacco abuse, and oxygen-dependent chronic obstructive 
pulmonary disease (COPD).  

In his notice of disagreement, received in May 1996, the 
veteran stated that he had problems with his feet and legs 
since his military service, when his feet were frozen.  He 
indicated that his legs had gotten progressively worse since 
he got out of service.  

In his VA Form 9, substantive appeal, received in July 1996, 
the veteran stated that, although both the VA and Dr. K.M.J. 
indicated that a long smoking history exacerbated the 
veteran's vascular problem, neither indicated that it was the 
sole cause.  The veteran requested a personal hearing before 
a Member of the Board at the RO.  In a statement in August 
1996, the veteran indicated that he wished to withdraw his 
request for a hearing before a Member of the Board and 
requested a hearing before an RO hearing officer instead. 

By letter dated in September 1997, Dr. K.M.J. indicated that 
the veteran had numerous operations for his circulatory 
problems.  Dr. K.M.J. stated that it would be impossible to 
determine whether such was a result of the peripheral 
vascular disease or the cold weather injury, which the 
veteran sustained as a young adult.  Dr. K.M.J. indicated 
that the two could not be disassociated from each other.  

At a hearing before an RO hearing officer in September 1997, 
the veteran testified that he was initially diagnosed with 
vascular problems in his legs in spring 1984.  The veteran 
indicated that he had been treated for his feet at the VAMC 
since 1946.  Transcript, p. 3.  He stated that his feet were 
frozen during the winters of 1944 and 1945 while he was a 
POW.  He indicated that his legs were frozen from the feet to 
the mid-calf.  Transcript, pp. 4, 5.  The veteran testified 
that his feet had gotten worse since that time and hurt, 
burned, were red, and used to get swollen.  Transcript, pp. 
4-5.  He indicated that his feet were tender to the touch and 
it hurt to walk on them.  Transcript, p. 6.  The veteran 
reported that this pain was constant in his feet and legs.  
Transcript, pp. 7-8.  

The veteran testified that he had bypass surgery in both legs 
in 1984, but the arteries became clogged again and he had a 
second surgery in 1992 on the left leg.  Transcript, pp. 9-
10.  The veteran reported having four more surgeries from 
September to December of 1995.  Transcript, p. 11.  He 
indicated that currently the biggest share of his vascular 
problems were in his lower legs and feet.  Transcript, pp. 
17-18.  

The veteran's daughter testified that for as long as she 
could remember, the veteran's feet itched and were red and 
swollen.  Transcript, p. 18.  She indicated that the 
veteran's condition had gotten worse in recent years.  
Transcript, pp. 18-19.  

A VA examination for arteries and veins was conducted in 
February 1998.  The examiner noted that the veteran's claims 
file and his VAMC file were available for review.  The 
veteran reported a history of forced marches and exposure to 
extreme cold while a POW.  The examiner noted that the 
veteran's previous trench foot and cold weather injury was 
documented in the record, as was the veteran's notation of 
swelling in his feet.  

The examiner indicated that he was unaware of any causal 
relationship, direct or indirect, of small vessel injury, 
such as frozen feet, to subsequent effects of any large 
vessel disease of the arteries and veins.  The examiner 
further indicated that he was unaware of any direct or 
indirect causal relationship between ischemic heart disease 
and the subsequent development of large vessel disease.  The 
examiner reported that the veteran's small vessel cold injury 
disease had certainly been aggravated by the veteran's 
ischemic heart disease and large vascular disease.  


Criteria

Service connection may be granted for disability that is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  The United States Court of 
Appeals for Veterans Claims (known as the United Stated Court 
of Veterans Appeals prior to March 11, 1999) (hereinafter, 
"the Court") has held that compensation can be awarded for 
a nonservice-connected disability that is aggravated by a 
service-connected disability for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation, even if the service-connected disability is not 
the proximate cause of the nonservice-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448-449 (1995).



The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  

If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of his claim.  38 U.S.C.A. 
§ 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

In the instant case, the veteran has submitted evidence of a 
present disability.  The medical evidence of record shows 
diagnosis of peripheral vascular disease in 1984, with 
continued treatment and surgery for this condition.  The 
veteran has also submitted evidence of an inservice injury, 
for which he is service connected.  He indicated that, while 
he was a POW, he was forced to march in extreme cold 
temperatures.  The veteran alleges that his peripheral 
vascular disease is secondary to his service-connected 
bilateral trench foot.  

In addition, the veteran has submitted medical evidence of a 
nexus between his foot condition and his peripheral vascular 
disease.  By letter dated in September 1997, Dr. K.M.J. 
indicated that the two disabilities could not be dissociated 
from one another.  A VA physician in December 1995 indicated 
that the veteran's peripheral vascular disease may have a 
small component of frostbite, but the overwhelming majority 
of the cause was the veteran's smoking.  Based on the medical 
records and the veteran's statements, the Board finds that 
the veteran's claim for service connection for peripheral 
vascular disease is well grounded.  38 U.S.C.A. §5107(a).  

The claims folder contains all available service medical 
records and the RO has requested and received the available 
reports of VA medical examinations.  The veteran has been 
afforded a VA examination and a personal hearing before an RO 
hearing officer.  The record contains records of both VA and 
non-VA treatment for the veteran's peripheral vascular 
disease including surgery reports identified by the veteran.  



The representative has requested that the Board proceed with 
a decision in this appeal.  It appears that all possible 
development has been completed, and VA has satisfied its duty 
to assist the veteran under these circumstances.

The Board finds that the evidence preponderates against the 
veteran's claim for service connection for peripheral 
vascular disease as secondary to service-connected residuals 
of cold injury.  The VA assessment in December 1995 found 
that the veteran's peripheral vascular disease represented 
atherosclerosis at the macrovascular level due to smoking.  
The VA physician did note that the veteran's peripheral 
vascular disease might have a small component of frostbite, 
but the overwhelming majority of the cause was the veteran's 
smoking history.  

In September 1997, Dr. K.M.J. indicated that it was 
impossible to determine whether the veteran's circulatory 
problems were due to peripheral vascular disease or cold 
weather injury as the two could not be dissociated from each 
other.  However, Dr. K.M.J. did not indicate that the 
veteran's peripheral vascular disease was the result of his 
cold weather injury, but that the manifestations of both 
processes overlapped.  The VA examiner in February 1998 
indicated that he was unaware of any causal relationship 
between small vessel injury and large vessel disease of the 
arteries and veins, as suffered by the veteran.  

The VA examiner reviewed the veteran's medical records prior 
to reporting his opinion.  The Board puts more weight on this 
opinion than the equivocal opinion of the earlier VA 
assessment and the opinion of Dr. K.M.J.  Although Dr. K.M.J. 
treated the veteran for his peripheral vascular disease, his 
statement did not establish a nexus between the current 
circulatory problem in the veteran's legs and the service-
connected residuals of cold injury to the feet.  The 
preponderance of the evidence is against the veteran's claim 
for service connection for peripheral vascular disease.  


Although the veteran is entitled to the benefit of th doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for peripheral vascular 
disease of the legs as secondary to service-connected 
bilateral foot and nail trench foot is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that effective August 13, 1998, during the 
pendency of this appeal, the VA Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, was amended with 
regard to rating disabilities due to cold injuries.  63 Fed. 
Reg. 37778 (July 14, 1998) (codified at 38 C.F.R. § 4.104, 
Diagnostic Code 7122).  Because the veteran's claim was filed 
before the regulatory change occurred, he is entitled 
to application of the version more favorable to him.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991).  

Under the amended regulation, other disabilities that have 
been diagnosed as residual effects of cold injury, such as 
Raynaud's phenomenon, are to be evaluated separately, unless 
they are used to support an evaluation under Diagnostic Code 
7122.  38 C.F.R. § 4.104, Diagnostic Code 7122, Note 1.  

In his VA Form 9, substantive appeal, received in July 1996, 
the veteran raised claims for service connection for 
arteriosclerosis and Raynaud's Disease as a direct result of 
his frozen feet.  Because development of these claims is 
inextricably intertwined with the instant appeal for 
increased evaluations for bilateral foot and nail trench 
foot, the Board is deferring adjudication of the remaining 
issues on appeal pending a remand of the case to the RO for 
further development as follows:

1.  The RO should obtain the names, 
addresses, and approximate dates of 
treatment of all medical care providers, VA 
and non-VA, inpatient and outpatient, who 
have treated the veteran for 
arteriosclerosis, Raynaud's disease, and 
service-connected bilateral foot and nail 
trench foot during previous years.  After 
obtaining any necessary authorization or 
medical releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete treatment 
reports from all sources whose records have 
not previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should arrange for a VA arteries 
and veins examination of the veteran by an 
appropriate specialist for the purpose of 
ascertaining the current nature and extent 
of severity of the veteran's service-
connected bilateral foot and nail trench 
foot, and whether there exists any causal 
relationship between his bilateral trench 
foot and arteriosclerosis and Raynaud's 
disease.  

The claims file, the previous and amended 
criteria including those effective in 
August 1998 for rating cold injuries, and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated in 
this regard.  The examiner should perform 
any testing necessary to address the above 
stated purposes of the examination.  The 
examiner must be requested to express an 
opinion as to whether arteriosclerosis 
and/or Raynaud's disease is or are 
secondary to the service-connected 
bilateral foot and nail trench foot.  If no 
such secondary relationship is determined 
to exist, the examiner must be requested to 
express an opinion as to whether 
arteriosclerosis and/or Raynaud's disease 
is or are aggravated by the service-
connected bilateral foot and nail trench 
foot.  

If such aggravation is determined to exist, 
the examiner must address the following 
medical issues: (1) The baseline 
manifestations which are proximately due to 
the nonservice-connected arteriosclerosis 
and/or Raynaud's disease; (2) The increased 
manifestations which, in the examiner's 
opinion, are proximately due to service-
connected bilateral foot and nail trench 
foot based on medical considerations; and 
(3) The medical considerations supporting 
an opinion that increased manifestations of 
nonservice-connected arteriosclerosis 
and/or Raynaud's disease are proximately 
due to the service-connected bilateral foot 
and nail trench foot.  Also, the examiner 
should fully describe all manifestations of 
the veteran's residuals of cold injury to 
his feet.  

The examiner should also note any 
symptomatology of the foot, which is not 
due to the veteran's service-connected 
disability.  The examiner should address 
the provided previous and amended criteria 
in his assessments.  Any opinions expressed 
must be accompanied by a complete 
rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 11 
Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the issue of entitlement to service 
connection for arteriosclerosis and 
Raynaud's disease as secondary to the 
service-connected bilateral foot and nail 
trench foot with application of 38 C.F.R. 
§ 3.310(a) (1998), and Allen v. Brown, 7 
Vet. App. 439 (1995); and readjudicate the 
issues of entitlement to increased 
evaluations for bilateral foot and nail 
trench foot with consideration of previous 
and amended criteria for rating this 
disability with application of those 
criteria more favorable to the veteran.

If the benefits requested on appeal, for which a notice of 
disagreement has been filed, are not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  A reasonable period of time for a response should 
be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

